Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14, and 16-19 are pending. 
Claims 16-19 remain withdrawn.  

Approved terminal Disclaimers overcome the previously presented double patenting rejections.  Applicants arguments are persuasive to overcome the obviousness rejection (but see rejection below).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previously resented rejection of claims 1-15 rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds of the formula I-A, does not reasonably provide enablement for the large number of structural possibilities claimed.  
Applicants arguments overcome part of the previously presented rejection.  
Amendments to claims overcome rejection with respect to ‘optional substituents’ for the R1a and R1b combination.  
Applicant’s Remarks does not address enablement issues with respect to 4-membered heterocycloalkyl’ possibility for  R1a and R1b.  

NOTE:  

    PNG
    media_image1.png
    32
    326
    media_image1.png
    Greyscale
is being interpreted as 
 
    PNG
    media_image2.png
    20
    171
    media_image2.png
    Greyscale
 
or

    PNG
    media_image3.png
    15
    100
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    16
    123
    media_image4.png
    Greyscale

That is, the heterocycloalkyl in 
    PNG
    media_image1.png
    32
    326
    media_image1.png
    Greyscale
is 4-membered. 
At pages 5-6 of the previous action discussed enablement issues with respect to 4-membered heterocycloalkyl.  
It was acknowledged that enablement is found for 
    PNG
    media_image5.png
    61
    48
    media_image5.png
    Greyscale
(partial structure).  It was explained why specification is not enabling for 4-memebered heterocycloalkyl wherein the O is found at two other positions of the 4-membered ring.  Further it was explained that other heteroatom possibilities such as N or S in the 4-membered ring are also not enabled in the specification.  

Applicant is not enabling for any and all combination with respect to
    PNG
    media_image6.png
    50
    664
    media_image6.png
    Greyscale

Thus, while aryl and pyridyl(s) for 
    PNG
    media_image7.png
    58
    61
    media_image7.png
    Greyscale
 can be acknowledged, there is no direction, guidance or working examples for making compounds wherein two of X1, X2 and X3 are N or any two of X1, X2 and X3 are N.  
The significance of chemical structures for biological property and for patentability is acknowledged by the applicant at Remarks numbered page 9 and 10 in the context of obviousness rejection.  
Applicant’s Remarks is also silent with respect to references cited in the rejection in this regard.    
To restate, the specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625